
	

 SCON 1 ENR: To provide for the counting on January 4, 2013, of the electoral votes for President and Vice President of the United States. 
U.S. Senate
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		S. CON. RES. 1
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 3, 2013
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		To provide for the counting on January 4,
		  2013, of the electoral votes for President and Vice President of the United
		  States. 
	
	
		That provide the two Houses of Congress
			 shall meet in the Hall of the House of Representatives on Thursday, the 4th day
			 of January 2013, at 1 o’clock post meridian, pursuant to the requirements of
			 the Constitution and laws relating to the election of President and Vice
			 President of the United States, and the President of the Senate shall be their
			 Presiding Officer; that two tellers shall be previously appointed by the
			 President of the Senate on the part of the Senate and two by the Speaker on the
			 part of the House of Representatives, to whom shall be handed, as they are
			 opened by the President of the Senate, all the certificates and papers
			 purporting to be certificates of the electoral votes, which certificates and
			 papers shall be opened, presented, and acted upon in the alphabetical order of
			 the States, beginning with the letter “A”; and said tellers, having then read
			 the same in the presence and hearing of the two Houses, shall make a list of
			 the votes as they shall appear from said certificates; and the votes having
			 been ascertained and counted in the manner and according to the rules by law
			 provided, the result of the same shall be delivered to the President of the
			 Senate, who shall thereupon announce the state of the vote, which announcement
			 shall be deemed a sufficient declaration of the persons, if any, elected
			 President and Vice President of the United States, and, together with a list of
			 the votes, be entered on the Journals of the two Houses.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
